ON MOTION FOR POST-CONVICTION RELIEF
HAWKINS, Presiding Justice,
for the Court:
Appellant Clim Jimpson is presently incarcerated at Parchman as a recidivist on a 1985 charge of aggravated assault. He appeals the denial of a motion for post-conviction relief under § 99-39-1 et seq., Miss. Code of 1972 (Supp.1986), attacking a 1956 guilty plea to a charge of burglary for which he served a ten-year sentence and which conviction was used to support his sentence in 1985 as a habitual offender, on the ground that he was without legal representation when he entered his plea. Gideon v. Wainwright, 372 U.S. 335, 83 S.Ct. 792, 9 L.Ed.2d 799 (1963).
No hearing was held below, and the record before this Court consists solely of the motion, a form order denying the motion, a notice of appeal and an order granting appeal in forma pauperis. It is impossible to determine from the record and the order entered in this cause the validity of this claim or the basis of the denial of Appellant’s motion.
For this reason, we remand this case to the Circuit Court of Hinds County for a hearing to determine if petitioner asserts a meritorious claim under the statute.
REMANDED FOR PROCEEDINGS CONSISTENT WITH THIS OPINION.
WALKER, C.J., ROY NOBLE LEE, P.J., and PRATHER, ROBERTSON, SULLIVAN, ANDERSON and GRIFFIN, JJ., concur.
DAN M. LEE, J., dissents without written opinion.